TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-03-00497-CV


Silverton Custom Homes, Inc., Appellant

v.

Bruce C. Covill and Candice Wade Covill, Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
NO. GN102089, HONORABLE PATRICK O. KEEL, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N


	Appellant Silverton Custom Homes, Inc. and appellees Bruce C. Covill and Candice
Wade Covill have filed a notice of settlement and a joint motion to remand the cause to the trial
court.  We grant the motion, vacate the trial court's judgment, and remand the cause to the trial court
with instructions to render judgment in accordance with the parties' settlement agreement.  See Tex.
R. App. P. 42.1(a)(2)(B).

					__________________________________________
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Vacated and Remanded
Filed:   March 4, 2004